o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date number release date conex-104677-11 uil 25d the honorable john mccain united_states senator west congress street suite tucson az attention --------------------------- dear senator mccain this letter responds to your inquiry of date on behalf of ---------------------- ---------------------- ---------------- inquired about the proper tax treatment of a payment he received from a public_utility on the installation of a photovoltaic pv power system at his residence sec_61 of the internal_revenue_code the code provides that gross_income means all income from whatever source derived including gains derived from dealings in property unless specifically excluded by law sec_136 of the code permits a taxpayer to exclude from income any subsidy that a public_utility provides to a customer for the purchase or installation of any residential energy_conservation_measure recm such as ------------------ pv system sec_25d of the code permits a taxpayer to claim a tax_credit for amounts paid for certain residential energy efficient property however a taxpayer may not claim a sec_25d credit for amounts excluded from income as sec_136 subsidies in other words the law does not allow a double tax benefit- sec_136 exclusion and sec_25d credit-for the same amount not every payment that a public_utility makes to a customer is a subsidy excludible from gross_income under sec_136 of the code some payments to customers are for the purchase of renewable-sourced electricity or the purchase of renewable energy credits recs these payments are not excludible sec_136 subsidies and are generally includible in customers’ taxable_income however a taxpayer may claim a conex-104677-11 sec_25d credit for amounts the taxpayer pays for energy efficient property including payments from a public_utility that are not excludible sec_136 subsidies ------------------ correspondence does not indicate whether the payment he received from his utility company was an excludible sec_136 subsidy or an includible payment for property i hope the explanation above will help -----------------in characterizing the payment he received if we can assist you further please contact ---------------------or ---------------------- at -------- ------------- s george j blaine george j blaine associate chief_counsel income_tax accounting sincerely
